DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 03/28/2019, 04/24/2019, 02/21/2020, and 08/19/2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 3 is objected to because of the following informalities: the term "the axis" in line 3 should read as “an axis”.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Regarding claim 1, claim limitation “a first endless transfer member…to transfer a driving force” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “member” coupled with functional language “transfer a driving force” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
	Paragraph 0027 of the specification states: A first belt (a first transfer member) 46 is wound between the first driven pulley 12b and the first drive pulley 16b.The driving force of the first motor 16 is transferred to the first electrode wheel 12 via the first belt 46.
	For examination purposes, a first endless transfer member is construed as a belt.

Regarding claim 3, claim limitation “a second endless transfer member… transfer a driving force” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “member” coupled with functional language “transfer a driving force” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 3 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
	Paragraph 0030of the specification states: A second belt (a second transfer member) 56 is wound between the second driven pulley 14b and the second drive pulley 18b.

If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over US 20110163074 A1 to Kaga et al. (“Kaga”), in view of US 4664587 A to Case et al. (“Case”). 

Regarding claim 1, Kaga discloses, a seam welding apparatus (see a metal plate joining apparatus in Fig. 1) for seam welding by a current flowing (disclosed in para 0114 “a welding current is allowed to flow into the electrode wheels 1, 2 to generate resistance heat.  Thus, welding (mash seam welding) is performed”) between a first electrode wheel (see electrode wheel 2) and a second electrode wheel (see electrode wheel 1) in a state in which a laminated object (see metal plates 5 and 6 in Fig. 2) to be welded is sandwiched between the first electrode (see Fig. 2), the seam welding apparatus (Fig. 1) comprising:
a first motor (see electric motor 62) that drives the first electrode wheel (see Fig. 1);
a second motor (see electrode motor 61) that drives the second electrode wheel (see Fig. 1); and
a first electrode transfer member (see lower chain and sprocket mechanism 67) is driven by the first motor (see 62) wherein the first electrode transfer member is configured to transfer a driving force of the first motor to the first electrode wheel (disclosed in para 0111 “The electric motors 61, 62 are connected to the corresponding rotating shafts of the electrode wheels 1, 2 via e.g. corresponding chain and sprocket mechanisms 67.  Thus, the rotative power of the electric motors 61, 62 is transmitted to the corresponding electrode wheels 1, 2”), and wherein
on a condition that a line connecting axes of the first electrode wheel (2) and the second electrode wheel (1) extends vertical (see Fig. 1), a direction from the first electrode wheel (2) to the second electrode wheel (1) is upward (see Fig. 1 wherein the electrode 2 is below the electrode 1), and a direction from the second electrode wheel (1) to the first electrode wheel (2) is downward (see Fig. 1, wherein the electrode 1 is above the electrode 2).
However, Kaga does not explicitly disclose, a first endless transfer member that is provided between the first electrode wheel and the second electrode wheel, and wherein the first motor is disposed above a point of contact between the first electrode wheel and the second electrode wheel in a state in which the first electrode wheel and the second electrode wheel are in contact with each other.
Nonetheless, Case teaches, welding robotic assembly 10 with a lower gear 108 is rotated by the link 110’ in Fig. 1, and an upper gear 104 is rotated by the link 102’ in Fig. 1, 
It would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify lower chain and the lower motor of Kaga wherein a first endless transfer member that is provided between the first electrode wheel and the second electrode wheel, and wherein the first motor is disposed above a point of contact between the first electrode wheel and the second electrode wheel in a state in which the first electrode wheel and the second electrode wheel are in contact with each other as taught/suggested by Case since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Regarding claim 3, Kaga discloses, the first motor (62), the second motor (61) is disposed above the first motor (62), and
between the second electrode wheel (1) and the second motor (61), a second endless transfer member (see an upper chain 67) that transfers a driving force of the second motor (61) to the second electrode wheel (1) is provided.
However, Kaga does not explicitly disclose, the first motor is disposed above the axis of the second electrode wheel.
Nonetheless, Case teaches, welding robotic assembly 10 with a lower gear 108 is rotated by the link 110’ in Fig. 1, and an upper gear 104 is rotated by the link 102’ in Fig. 1, wherein the link 110’ is located between the gears 108 and 106, wherein one end of links 110’ is connected to the gear 108, and the other end is located above the gear 104.
It would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the lower motor of Kaga wherein the first motor is disposed above the axis of the second electrode wheel as taught/suggested by Case since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Regarding claim 4, Kaga discloses, the driving force of the first motor (62) is transferred to the first transfer member (lower chain 67) via a speed reducer (disclosed in para 0135 “The mash seam controller 73 and the pressure roller controller 74 previously store a distance between the laser distance meter 75 and each of the electrode wheels 1, 2 and between the laser distance meter 75 and each of the pressure rollers 3, 4, and the travel speed of the carriage frame 9”,wherein the mash seam controller 73 is configured to increase or decrease the travel speed of the wheels 1, 2).

Regarding claim 5, Kaga discloses, above the second electrode wheel (1), an actuator (see pressing device 10 and disclosed in para 0109) that moves the second electrode wheel (1) in a direction in which the second electrode wheel (1) moves closer to the first electrode wheel (2) and a direction in which the second electrode wheel (1) moves away from the first electrode wheel (2).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 20110163074 A1 to Kaga et al. (“Kaga”), in view of US 4664587 A to Case et al. (“Case”), and in further view of US 3596043 A to Sporri (“Sporri”). 

Regarding claim 2, Kaga discloses all the limitation claimed in claim 1.
Kaga further discloses, a power supply current that supplies power to the first electrode wheel (disclosed in para 0114 “a welding current is allowed to flow into the electrode wheels 1, 2 to generate resistance heat.  Thus, welding (mash seam welding) is performed”).
However, Kaga does not explicitly discloses, the power supply line is disposed so as to pass through an inner space of the first transfer member.
Nonetheless, Sporri teaches, a seam welding apparatus W with electrode rollers 10 and 11 in Fig. 1, wherein electrodes rollers 10 and 11 are rotatable by the wire electrodes 16 and 22, wherein the conductors 13a, and 13a are disposed  so as to pass through an inner space of each wire electrodes 16 and 22 as shown in Fig. 1.
It would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the power line of Kaga the power supply line is disposed so as to pass through an inner space of the first transfer member as taught/suggested by Sporri in order to obtain an electrical connection to the electrode wheels as shown in Fig. 1 by Sporri.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VY T NGUYEN whose telephone number is (571)272-6015.  The examiner can normally be reached on Monday-Friday (10am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571) 272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VY T NGUYEN/Examiner, Art Unit 3761                                                                                                                                                                                                        
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761